The Vice-Chancellor :
One object of this bill is to obtain a surrender or delivery up of three certificates of deposit which may be valid instruments in the hands of the complainant against the Southern Life Insurance and Trust Company. If there be usury in the transaction between the complainant and defendant, it does not affect the securities as against the company.
The alleged usury may, for any thing appearing to the contrary, be proved on the trial at. law. The bill waives all discovery from the defendant; but a trial and even the defeating of the action at law would not answer the purpose of this bill. In order to obtain the object required, namely, a delivery up of the securities, it will be necessary and right that this court should assume jurisdiction and grant an injunction.
Order, that an injunction issue ; and that the bond which has been filed remain as a security.